Citation Nr: 0811208	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected disabilities 
involving the right knee, the left knee, and the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein, the RO, in part, denied service 
connection for low back disability.  By that same rating 
action, the RO determined that new and material evidence had 
been received to reopen previously denied claims for service 
connection for right and left knee disabilities; service 
connection was granted and initial (noncompensable) 
evaluations were assigned for each knee, effective January 
13, 2005.  In a May 2005 notice of disagreement, the veteran 
expressed disagreement with the denial of service connection 
for the low back disorder and the ratings assigned for his 
right and left knee disabilities.  
In August 2005, the veteran testified before a Decision 
Review Officer (DRO) at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims files.  
During the above-referenced hearing, the veteran specifically 
testified that an award of 10 percent disability ratings for 
each knee would satisfy his appeal for higher initial 
evaluations for the service-connected right and left knee 
disabilities.  (Transcript (T.) at page (pg.) 7).  
By way of a December 2005 rating action, the RO assigned 10 
percent disability ratings for each the service-connected 
right and left knee disabilities from January 13, 2005, the 
effective date of service connection.  
As the veteran has indicated that the award of two separate 
10 percent ratings (one for each knee) satisfies his appeal 
for higher evaluations for these disabilities, there remains 
no controversy and the issues of entitlement to higher 
initial evaluations for the service-connected right and left 
knee disabilities are no longer on appeal.  See 38 C.F.R. § 
20.204 (2007).  The veteran is satisfied with the currently 
assigned initial 10 percent disability ratings assigned for 
his service-connected right and left knee disabilities, and 
the only issue that remains on appeal is the one listed on 
the title page.   

In June 2006, the veteran canceled his request for a hearing 
before a Veterans Law Judge at a local RO (i.e., Travel Board 
hearing).  Thus, his request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e)(2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his low back disability had its 
onset with a motor vehicle accident during service.  Service 
medical records show that in October 1983, the veteran was 
seen for strained muscles of the neck and back after he was 
involved in a motor vehicle accident.  The veteran was 
prescribed medication, and placed on light duty for three 
days.  When seen for a re-enlistment examination in July 
1984, the veteran's spine was noted to have been "normal."  
A Report of Medical History, also dated in July 1984, shows 
that the veteran denied having any "recurrent back pain."  
In mid-December 1986, the veteran was seen for complaints of 
mid-back stain that had its onset one day previously.  The 
veteran had pain on percussion of the mid-lower back.  An 
assessment of paraspcapular muscle strain was entered.  He 
was instructed not to lift over ten pounds, to apply heat and 
to take over-the-counter medication.  

The remainder of the service medical records, to include a 
July 2001 retirement examination report, are devoid of any 
father subjective complaints or clinical findings referable 
to the low back.  The veteran's spine was evaluated as 
"normal" in July 2001.  (See, July 2001 retirement 
examination report).  On a July 2001 Report of Medical 
Assessment, the veteran indicated that his health was "the 
same" as his last examination.  He indicated that he 
intended to seek VA benefits for "hearing," tonsillitis and 
arthritis.  There was no indication (either from the veteran 
or the examining physician) that the appellant suffered from 
any low back pathology at that time.  

The veteran has alternatively argued that his low back 
disability was caused by his service-connected bilateral knee 
and right foot disabilities.  (See, T. at pg. 4).    

Secondary service connection on the basis of aggravation is 
permitted under 
38 C.F.R. § 3.310 (2007) and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2007).  
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  Id

Here, the RO addressed two theories of entitlement-direct and 
secondary service connection-in a December 2005 statement of 
the case.  

In this case, there are VA opinions in support of and against 
the veteran's claim.  In support of the instant claim, are 
opinions of a VA physician and podiatrist, dated in January 
2005 and March 2006, wherein they opined that it was at least 
as likely as not that the veteran's service-connected low 
back disability was the result of an in-service motor vehicle 
accident and changes in gait due to service-connected 
bilateral knee and right foot disabilities.  Neither the VA 
physician nor podiatrist provided any medical reasoning for 
their respective opinions, or bolstered them with clinical 
findings from the appellant's service medical records.  (See, 
January 2005 and March 2006 VA opinions, respectively).  

In contrast, VA physicians in October 2005 and April 2006 
concluded, after a review of the entire claims files, to 
include the above-referenced January 2005 and March 2006 VA 
opinions, that it was less likely than not the veteran's low 
back disability was related to either the in-service motor 
vehicle accident or the service-connected bilateral knee and 
right foot disabilities.  (See, October 2005 and April 2006 
VA opinions).  

While the opinions above essentially discussed whether or not 
the veteran's low back disorder was due to the inservice 
accident or a service-connected disorder, not one of them 
gave a medical opinion as to whether or not the veteran's 
service-connected bilateral knee and right foot disabilities 
aggravated a low back disability.  A remand is necessary 
prior to appellate review of the instant claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA spine 
examination to determine the nature and 
likely etiology of any current low back 
disability.  The claims files must made 
available to the VA examiner prior to 
the examination.  The examiner must 
indicate that a review of the claims 
file was conducted.   

With respect to any currently low back 
disability found upon examination, the 
VA examiner should express an opinion 
as to the following question: 

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's low back disability was 
aggravated by (made permanently worse) 
by the service-connected bilateral knee 
and right foot disabilities.  In 
formulating the foregoing opinion, the 
VA examiner is requested to review the 
other medical opinions of record and, 
specifically, to address the March 2006 
VA podiatrist's opinion that the 
veteran's low back disability was, 
"[a]t least likely as not related to 
the his arch tenderness, the Pronating 
feet, bilateral pes Planus and 
recurring planter spurs, Bilateral 
Retropatellar Syndrome, causing a 
change in Gait and effecting the 
back."  (See, March 2006 VA 
podiatrist's opinion).

The examiner must provide a rationale 
for his or her respective opinion.

2.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The appellant is also advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


